DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure (IDS) submitted on 7/15/2021 has been considered by the examiner.
Claim Status
Applicant’s amendments in the response filed on 8/9/2021 has been considered by the Examiner. Currently claims 1-12 and 14-21 are pending, claims 1 and 10 have been amended, claim 13 is canceled, and claim 21 is newly added. Applicant’s amendments to claims 1 and 10 have obviated the previously filed rejection of the claims under 35 U.S.C 112(b).  A complete action on the merits of claims1-12 and 14-21 follows below. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gammons (Pub. No. 2014/0277307) in view of Newkirk (2007/0181751) and in further view of Hooker (5,062,424)
comprising: an inflatable tubular convective device, comprising:  a tubular structure ([Abstract] Convective air blankets include two sheets joined together to form an inflatable chamber) comprising: a first end and an opposing second end, wherein the first end defines a first opening and the second end defines a second opening (Figs 2, 4, 5, 8-9, and 12 illustrate blankets having a first inlet opening on a first end and a second inlet opening on a second end), and an expandable outlet connector, wherein each of the first opening and the second opening is configured to receive the expandable outlet connector (each of the inlet openings are capable of receiving an air supply hose comprising an outlet connector of [0013][0048]. Furthermore, Gammons’ inlets are both capable of receiving air as further evidenced by Van Duren (2006/0184217) [0032]); and 
a flexible material, wherein at least part of the tubular structure comprises a plurality of apertures, such that the tubular structure is air permeable (One of the two sheets is air permeable to exhaust conditioned air toward the animal).
 Gammons does not teach a fixation element comprising a first ring, wherein the first ring is configured to secure a first part of the tubular convective device.
However, Newkirk teaches a fixation element (line management device 50 which includes line manager 58 and the support assembly 54.  The support assembly 54 includes a support bracket 60 and a support plate 62 which are coupled together by a first and a second coupler 64 and 66 respectively)  comprising a first ring ([0025] the line manager 58 includes a first channel 116 which is encompassed by extending portion 130, first finger 124, first bottom portion 120, second finger 126, and  extending 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a fixation element comprising a first ring that is configured to secure a first part of the tubular convective device for the purposes of supporting and routing a patient care lines such as an air supply line.
While Gammons provides air can pass through the expandable outlet connect and the first or second openings of the tubular structure to inflate the flexible material and emit the air through the air permeable part of the flexible material ([0048]), it is silent about specifically teaching when the first opening and the second opening receive the expandable outlet connector, air can pass through the expandable outlet connector.
However, Hooker teaches a device within the same field of invention (thermal therapy device), comprising first and second openings receive expandable outlet connectors ( hoses 22 that are each removably connected at one end to manifold 20 and at the other end to the thermal garment) wherein air can pass through these elements (Fig. 4). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tubular structure and expandable outlet connector for each of the first opening and the second opening such 
Regarding claim 2, Gammons in view of Newkirk and Hooker teaches the limitations of claim 1 as previously rejected above. Newkirk teaches wherein the fixation element further comprises a second ring connected to the first ring, and wherein the second ring is configured to a secure a second part of the inflatable tubular convective device (second channel 118 formed by extending portion 132, third finger 128, second bottom portion 122, second finger 126,  and extending portion 136). Furthermore, Newkirk teaches structure 50 supports one or more air supply lines and Hooker provides for one or more air supply lines that can be supported by structure 50. 
Regarding claim 3, the combination teaches the limitations of claim 1 as previously rejected above. Newkirk teaches wherein the first ring has an opening (Fig. 4 gap 140). 
Regarding claim 4, the combination teaches the limitations of claim 3 as previously rejected above. Newkirk teaches wherein a width of the opening is less than a diameter of the first ([0040][0041] the gap is adjustable).
Regarding claim 5, the combination teaches the limitations of claim 1 as previously rejected above. Newkirk teaches wherein the fixation element further comprises a flat element (when viewing the first  bottom portion 120 or the second bottom portion 122 from a plane parallel with respect to the longitudinal plane of the first bottom portion 120 or the second bottom portion, it is considered to be  generally flat).

Regarding claim 7, the combination teaches the limitations of claim 6 as previously rejected above. Newkirk teaches wherein the attachment element comprises a generally “L” shape part (support plate 62 or the combination of the support plate 62 and the support bracket 60 is generally “L” shaped).
Regarding claim 8, the combination teaches the limitations of claim 1 as previously rejected above. Gammons teaches wherein the tubular convective device further comprises an air-guide element configured to direct flow of inflating medical when the tubular convective device is bent ([0049] Within the boundary of the peripheral seam 204-A are a series of channel seams 206-A that define channels 226 between the lines of the channel seams 206-A and between the channel seams 206-A and the peripheral seam 204-A. The channels 226 direct the conditioned air from the inlets 302 through the convective air device 100-A to ensure even distribution of conditioned air throughout the device 100-A. The spacing of the channel seams 206-A relative to each other and the peripheral seam 204-A is such that the channels 226 are narrow and provides for a thin and low profile blanket). 
Regarding claim 16, the combination teaches the limitations of claim 8 as previously rejected above. Gammons teaches wherein the air-guide element comprises a guiding seal extending from an edge of the inflatable tubular convective device toward 

    PNG
    media_image1.png
    408
    1048
    media_image1.png
    Greyscale

Regarding claim 17, the combination teaches the limitations of claim 8 as previously rejected above. Gammons teaches wherein the air guide element is disposed within the tubular structure (channel seams 206 are formed similar to the peripheral seams where the top and bottom sheets of the blanket are sealed together to form the seal. Therefore, the channel seams 206 are disposed within the blanket). 
Regarding claim 18, the combination teaches the limitations of claim 8 as previously rejected above. Gammons teaches wherein the air-guide element is configured to facilitate forming creases at the edge of the air-guide element when the inflatable tubular convective device is inflated and bent (the spacing of the channel seams 206 relative to each other and the peripheral seam 204A is such that the channels 226 are narrow. This results in a blanket 100 that is thin and has a low profile . 
Claims 1, 9, 19, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berke (5165,400), in view of Gammons (Pub. No. 2014/0277307), Newkirk (2007/0181751), and in further view of Hooker (5,062,424).
Regarding claim 1, Berke teaches a tubular convective system ([Abstract] convective hyperthermia article), comprising: an inflatable tubular convective device, comprising:  a tubular structure ([Abstract] U-shaped hollow body with two legs and a cross piece connecting the legs) comprising: a first end and an opposing second end, wherein the first end defines a first opening  (receptacle opening 16 is positioned in the approximate center side wall of the cross piece 15 for the purpose of receiving the air delivery hose 12 from the heat source 11; Col. 3 lines 35-40); and a flexible material (The legs and cross piece are flexible to allow folding the article during shipping and storage and most importantly during use; Col. 3 lines 25-30), wherein at least part of the tubular structure comprises a plurality of apertures, such that the tubular structure is air permeable (Fig. 3 A set of substantially uniformly spaced air holes 20 is provided in at least the inner area of the legs and cross piece).
Berke does not teach wherein the second end defines a second opening. However, Gammons provides for a convective device comprising a first and a second opening at respectively a first and second end of the convective device. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the convective article in Berke to provide for an additional opening at a second end since Gammons provides its 
Berke is silent about teaching wherein each of the first opening and the second opening is configured to receive an expandable outlet connector. However, Gammons teaches the inlet openings are capable of receiving an outlet connector of an air supply hose [0013][0072][0075]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the openings such that they are configured to receive an expandable outlet connector for the purposes of allowing a hose to connect to a port on the convective device and when the hose connector is in the plane of the convective device, it prevents the weight of the hose from twisting the convective device [0013].
 Gammons does not teach a fixation element comprising a first ring, wherein the first ring is configured to secure a first part of the tubular convective device.
However, Newkirk teaches a fixation element (line management device 50 which includes line manager 58 and the support assembly 54.  The support assembly 54 includes a support bracket 60 and a support plate 62 which are coupled together by a first and a second coupler 64 and 66 respectively)  comprising a first ring ([0025] the line manager 58 includes a first channel 116 which is encompassed by extending portion 130, first finger 124, first bottom portion 120, second finger 126, and  extending portion 134) and configured to secure a first part of the tubular device (line management device 50 provides for the support and/routing of one or more patient care lines which extend from a patient supported on the surface 24 to a variety of known medical care 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a fixation element comprising a first ring that is configured to secure a first part of the tubular convective device for the purposes of supporting and routing a patient care lines such as an air supply line.
While Gammons provides air can pass through the expandable outlet connect and the first or second openings of the tubular structure to inflate the flexible material and emit the air through the air permeable part of the flexible material ([0048]), it is silent about specifically teaching when the first opening and the second opening receive the expandable outlet connector, air can pass through the expandable outlet connector.
However, Hooker teaches a device within the same field of invention (thermal therapy device), comprising first and second openings receive expandable outlet connectors ( hoses 22 that are each removably connected at one end to manifold 20 and at the other end to the thermal garment) wherein air can pass through these elements (Fig. 4). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tubular structure and expandable outlet connector for each of the first opening and the second opening such that the first opening and the second opening receive the expandable outlet connector and air can pass through first and second openings since Hooker teaches passing air 
Regarding claim 9, the combination teaches the limitations of claim 1 as previously rejected above. Berke teaches wherein the tubular structure comprises a blown film and a plurality of apertures disposed on the blown film (Col. 3 lines 30-35; Suitable materials used in construction of the article include woven and non-woven fabrics and cellulosics.  A particularly preferred material is a non-woven fabric having a thin plastic coating covering at least one side... air holes can be punched into the article throughout its entire surface area for maximum air flow)
Regarding claim 19, the combination teaches the limitations of claim 9 as previously rejected above. Berke teaches wherein the tubular structure comprises a first portion (inner portion of the device) and a second portion (outer portion of the device) separated from the first portion longitudinally, and wherein the plurality of apertures are only disposed on the first portion of the tubular structure (Col. 3 , lines 61-65; A set of substantially uniformly spaced air holes 20 is provided in at least the inner area of the legs and cross piece… optimum air flow directed to the patient is achieved when the holes are provided in the inside approximate half of the article's U-shaped body).
Regarding claim 21, the combination teaches the limitations of claim 1 as previously rejected above. Berke teaches wherein the tubular structure comprises a diameter and a density of the plurality of apertures is associated with the diameter (a hole density of about one hole to about five holes per square inch of surface area is sufficient, though a greater or lesser number can be utilized depending on air flow-rate . 
Claims 10-12, 14-15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gammons (Pub. No. 2014/0277307) in view of Ponsi (2013/0205495) as further evidenced by Anderson (5,773,275) and in further view of Hooker (5,062,424).
Regarding claim 10, Gammons teaches a tubular convective system ([Abstract] convective air blanket), comprising: an inflatable tubular convective device, comprising:  a tubular structure ([Abstract] Convective air blankets include two sheets joined together to form an inflatable chamber) comprising: a first end and an opposing second end, wherein the first end defines a first opening and the second end defines a second opening (Figs 2, 4, 5, 8-9, and 12 illustrate blankets having a first inlet opening on a first end and a second inlet opening on a second end), and an expandable outlet connector and wherein each of the first opening and the second opening is configured to receive the expandable outlet connector (the inlet openings are capable of receiving an outlet connector of an air supply hose [0013][0072][0075]); and a flexible material, wherein at least part of the tubular structure comprises a plurality of apertures, such that the tubular structure is air permeable (One of the two sheets is air permeable to exhaust conditioned air toward the animal);and
a fixation element comprising a flexible element wherein the flexible element is configured to secure a first part of the tubular convective device (Figs. 14, 16, 20, and 21 illustrate that the convective blanket can include straps wherein one end of the strap is secure to the tubular convective device). 

However, Ponsi teaches a system for use with a bed comprising a separate fastener 36, Fig. 13 connected to bed 12 to create a connection member for one or more straps 30. The straps 30 are configured for being releasably connected to the bed 12, and may include a releasable connecting structure 33, such as a hook-and-loop connecting structure as shown in FIGS. 1-3 and 6, as well as other types of releasable or non-releasable connections, e.g., clips, hooks, clasps, buckles, ties, etc. Additionally, the hook and loop connecting structure 33 allows for adjustability in the tightness of the connection of the strap 30 to the bed 12 [0056].   
Therefore, it would have been obvious to one of ordinary skill in the art to include a flat element such that the flexible element is attached to the flat element proximate the first end of the flexible element for the purposes of providing an adjustable connection and removably securing the straps to the bed. Further evidence by Anderson provides straps or flexible element extending from an inflatable convective device can be secured to the bed (ties 138 or 400 to secure the thermal blanket to itself or hospital equipment; [Abstract]).
While Gammons provides air can pass through the expandable outlet connect and the first or second openings of the tubular structure to inflate the flexible material and emit the air through the air permeable part of the flexible material ([0048]), it is silent about specifically teaching when the first opening and the second opening receive the expandable outlet connector, air can pass through the expandable outlet connector.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tubular structure and expandable outlet connector for each of the first opening and the second opening such that the first opening and the second opening receive the expandable outlet connector and air can pass through first and second openings since Hooker teaches passing air through the first and second openings provides the advantage of rapid thermal therapy by convection (Col. 4 lines 35-45).
Regarding claim 11, the combination teaches the limitations of claim 10 as previously rejected above. Ponsi teaches wherein the flat element is configured to releasably attach to the flexible element proximate to a second end of the flexible element ([0056] the straps include a releaseable connecting structure 33 such as a hook-and-loop connecting structure).
Regarding claim 12, the combination teaches the limitations of claim 11 as previously rejected above. Ponsi teaches wherein the flat element comprises a slit allowing the flexible element to slide in (a slot in fastener 36).
Regarding claim 14, the combination teaches the limitations of claim 10 as previously rejected above.   Ponsi teaches wherein the flat element is configured to be 
Regarding claim 15, the combination teaches the limitations of claim 10 as previously rejected above.   Gammons teaches wherein the flexible element comprises at least one of a tube, a string, and a strap (Figs. 14, 16, 20, and 21 illustrate that the convective blanket can include straps wherein one end of the strap is secure to the tubular convective device). Anderson likewise provides for ties/straps 138 or 400.
Regarding claim 20, the combination teaches the limitations of claim 10 as previously rejected above. Gammons teaches wherein the tubular convective device comprises an air-guide element configured to direct flow of inflating medium when the tubular convective device is bent ([0049] Within the boundary of the peripheral seam 204-A are a series of channel seams 206-A that define channels 226 between the lines of the channel seams 206-A and between the channel seams 206-A and the peripheral seam 204-A. The channels 226 direct the conditioned air from the inlets 302 through the convective air device 100-A to ensure even distribution of conditioned air throughout the device 100-A. The spacing of the channel seams 206-A relative to each other and the peripheral seam 204-A is such that the channels 226 are narrow and provides for a thin and low profile blanket).
Response to Arguments
Applicant’s amendments in the response filed on 8/09/2021 has been considered by the Examiner. With respect to Gammons it is the position of the Examiner that the arguments are not persuasive. Applicant on page 6 of the remarks recites “Gammons does not teach a tubular structure” and “While Gammons has two openings the 
The Examiner respectfully disagrees. The Examiner’s interpretation of tubular does not teach away from the broadest reasonable interpretation of the term defined in the Specification.  Furthermore, with respect to the first and second openings, the bounds of “the first end” wherein the first end “defines a first opening” is broad and can include a location other than the edge of the tubular convective device. It is the position of the Examiner that Gammons provides for inlet openings that are on a first and second end of the device. 
Furthermore, it is the position of the Examiner that the combination of references in view of Hooker provides for when the first opening and the second opening receive the expandable outlet connector. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Van Duren (2006/0184216) teaches a device within the same field of invention (thermal therapy device), comprising first and second openings and wherein the first opening and second opening receive the expandable outlet connector (Fig. 2A extensions 216 connect the node 212 to the active regions 206).
Phelan (1,004,192) provides for a tubular thermal therapy device (F) comprising a first opening and second opening that receive an outlet connector (D) whereby thermal fluid can pass through the openings. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASAMIN EKRAMI whose telephone number is (571)272-9803.  The examiner can normally be reached on 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/Y.E/Examiner, Art Unit 3794                                                                                                                                                                                                        
/KAITLYN E SMITH/Primary Examiner, Art Unit 3794